Citation Nr: 0113211	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  98-05 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable disability rating for injury to 
teeth numbers 7, 8, 9, 10, and 23, and for bruxism. 


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from June 1959 to 
April 1963.

This matter arises from a June 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
dental injury, and assigned a noncompensable rating.  The 
veteran appealed to the Board of Veterans' Appeals (Board), 
which confirmed the denial.  The veteran appealed the Board's 
decision to United States Court of Appeals for Veterans 
Claims (Court).  The Court issued an Order in October 1999 
which vacated the Board's decision and remanded the case for 
readjudication. 

The Board notes that the veteran's attorney, in his March 13, 
2001 letter to the Board, has raised an issue of service-
connection for loss of additional teeth on a secondary basis.  
That matter has not been adjudicated and is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was granted service connection for dental 
injury by a June 1997 rating decision, which assigned a 
noncompensable rating.

2.  In July 1997, the veteran expressed his disagreement with 
the assigned rating.  

3.  The RO failed to address this notice of disagreement, and 
did not issue a statement of the case until February 1998.

4.  The veteran appealed the original assignment of a 
noncompensable rating; the time period at issue extends from 
June 30, 1995 to the present.

5.  The veteran has difficulty chewing on the left side with 
decreased masticatory function and loss of most of his upper 
anterior teeth.
6.  The veteran's does not have all upper teeth, or all lower 
teeth, or all upper and lower teeth on one side missing; he 
is adequately able to function with a suitable prosthesis.

CONCLUSION OF LAW

A compensable rating for injury to teeth 7, 8, 9, 10, and 23, 
and bruxism, is not warranted.  38 U.S.C.A. §§ 1155 (West 
1991), Veterans Claims Assistance Act, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 5107 (West 1991); 38 C.F.R. § 4.150, Diagnostic Code 
9913 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was remanded by the Court based upon a joint motion 
of the parties for the purpose of evaluating the veteran's 
claim with attention to the mandate of Fenderson v. West, 12 
Vet. App. 119 (1999).  In that regard, as this is an appeal 
from an initial grant of service connection and originally 
assigned evaluation, separate evaluations may be assigned for 
separate time periods that are under evaluation.  That is, 
the Board must consider "staged ratings" based upon the 
facts found during the time period in question, beginning 
with the effective date of the allowed claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

In addition, the Board notes that, effective November 9, 
2000, the Veterans Claims Assistance Act of 2000 was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. 38 U.S.C.A. §§ 5102, 5103, 5107).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim, with an 
enhanced duty to assist .  However, while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim, he was afforded 
multiple VA dental examinations in 1995, 1997, and 1998, and 
he was able to provide testimony about his condition during a 
June 1998 RO hearing.  

The Board acknowledges that there are outstanding private 
dental records that have not been obtained.  Yet, in light of 
the June 30, 1995 effective date, and the Board's 
determination than an increased rating is warranted, a remand 
to obtain records that may not be available, and apply to a 
period prior to 1985, is of no useful purpose, and failure to 
obtain such records does not prejudice the veteran, as the 
medical evidence of record is sufficient to establish the 
basis for an increased rating.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Bernard, v. Brown, 4 Vet. App. 384 
(1993).

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).  If a veteran has an 
unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. §§ 4.20, 4.27 (2000). 

The veteran injured his front teeth during service when a 
barbell fell on his face.  He was granted service connection 
for dental injury to teeth numbers 7, 8, 9, 10, and 23, and 
for bruxism, in a June 1997 rating decision.  He was assigned 
a noncompensable rating effective from the June 30, 1995 date 
of the allowance.   

The veteran was afforded 5 VA dental examinations between 
July 1995 and June 1998.  During the July 1995 examination, 
the veteran related that he sustained a dental injury in 
service, causing broken upper and lower teeth.  He complained 
that his bite, or the way his teeth came together, had not 
felt right since his injury during service.  He was wearing a 
partial maxillary denture and his oral hygiene was acceptable 
with moderate calculus deposits.  The examiner noted a deep 
anterior overbite with Class II mobility of tooth number 2.  
There was an existing horizontal scar approximately 40 
millimeters (mm) inferior to the vermillion border of the 
lower lip.  There was evidence of some paresthesia by 
pinprick in the area inferior to the scar with a bit of 
numbness remaining.  A panoramic X-ray showed a large 
radiolucency in the tooth with the noted mobility and there 
was evidence of endo-treatment for teeth numbers 2, 6, and 
26.  Teeth numbers 1, 3, 4, 5, 7, 8, 9, 10, 13, 14, 16, 17, 
19, 21, 30, and 32 were missing.  The mandibular vertical 
excursions entered in situ distance as 35 mm and the lateral 
excursion to the right and left approached 10 mm in each 
direction.  The diagnosis was reported as periodontal disease 
and status, post trauma to anterior teeth and face with 
resultant loss o several natural teeth and a resulting facial 
scar in the chin area.  

The February 1997 VA examination essentially reiterated the 
veteran's complaints, including his reported inability to 
chew on his left side.  He reported that several teeth were 
treated with root canals and later extracted as a result of 
the original injury.  X-rays confirmed the lost teeth 
referenced earlier, and the veteran was noted to be wearing a 
maxillary removal partial denture.  The diagnosis was status 
post trauma to the teeth and face that resulted in loss of 
teeth and fracturing of teeth, as well as chronic periodontal 
disease.  

Later in May 1997, the veteran was afforded another VA dental 
examination.  He related the same history of injury as during 
the  previous examination.  It seemed to the veteran that his 
teeth did not come together correctly since the accident.  He 
also  occasionally found himself clenching or grinding his 
teeth.  Since the previous examination, tooth number 29 had 
been  extracted.  He was again wearing a maxillary removal 
partial denture.  Prior X-rays showed evidence of root canal 
treatment at  teeth numbers 5, 11, and 23.  The diagnosis 
included status post  trauma to the face and teeth, chronic 
periodontal disease, bruxism, and acquired absence of teeth.

The May 1997 and November 1997 dental examinations revealed 
that several teeth were missing in addition to those 
originally noted.  The May 1997 examination report indicated 
that the root canals completed on the veteran's maxillary 
anterior teeth were likely the result of the dental injury 
during service.  The etiology of the veteran's bruxism was 
noted to be controversial, but it was generally accepted that 
both stress and occlusal discrepancies could be factors.  The 
November 1997 VA examiner commented that the veteran had 
class II occlusion and partial edentulism.  His mastication 
was compromised due to partial edentulism, but he wore a 
removable partial denture to replace the maxillary anterior 
teeth.  The examiner noted that the described accident was 
consistent with trauma to the front teeth, and with resulting 
root canals.  His diagnoses were reported as: Chronic 
periodontal disease, bruxism, and partial edentulism.

The June 1998 VA examination noted the veteran's missing 
teeth, and the examiner commented that the veteran's 
mastication was compromised, but he reported that the veteran 
should be able to function adequately with a suitable 
prosthesis.  The examiner also related that there was bone 
loss in the mandible and maxilla.  However, bone loss around 
the remaining teeth was the result of periodontal disease.  
In the edentulous spaces, the bone loss was a natural 
progression after teeth were removed.  There was also bone 
loss around residual abscessed teeth numbers 5 and 23.  The 
diagnosis was chronic generalized periodontal disease, 
bruxism, status post trauma to the face with loss of upper 
anterior teeth, with acquired loss of teeth numbers 3, 4, 12, 
13, and 14.  The examiner added that, although he could not 
say when the acquired loss of these teeth occurred, it was  
unlikely that they were lost due to partial denture, unless 
the denture's design was poor.  His opinion was that the 
acquired tooth loss was from either periodontal disease or 
decay.  

The veteran submitted statements from Ali I Tekdogan, D.D.S. 
dated in June 1997, in April 1998; and, subsequent to the 
Board's July 1999 decision, a statement dated in March 2001.  
The dentist stated that, reviewing the veteran's dental 
history, he was inclined to consider the accidental trauma 
incurred during service to have contributed to the veteran's 
present dental condition. The April statement indicated that, 
due to the in-service trauma, the veteran effectively lost 
full function of his maxillary arch.  The dentist reported 
that the veteran's loss of teeth numbers 3, 4, 7, 8, 9, 10, 
12, 13, and 14 required him to wear a maxillary partial under 
less than ideal conditions.  He reported that the remaining 
teeth were being jeopardized due to the amount of workload 
placed on them.  The dentist concluded that the veteran would 
eventually need to wear a full upper denture.  His March 2001 
statement reflected his opinion that due to the number of 
missing teeth, it would be very difficult to restore adequate 
masticatory ability for the veteran with standard partials 
currently available.  He stated that while the veteran's 
existing partial "allow[ed] for some mastication, his need 
to 'compensate' for the instability of the partial" 
contributed to his bruxism.  He further stated that the 
initial loss of teeth numbers 7 - 10 and 23, most probably 
affected the integrity of the occlusion to some degree, and 
the subsequent loss of teeth numbers 3, 4, 12, 13, and 14, 
could be indirectly related to the change of occlusion 
brought on by the injury.   

In June 1998, the veteran testified at a personal hearing.  
He stated that he had a lot of pain and was unable to chew on 
the left side of his mouth since the accident, due to 
discomfort.  He was able to chew his food, but could not use 
the left side of his mouth.  He thought that the partial 
denture added to his problems.  The veteran testified that 
the dental problem did not hamper his ability to work as a 
truck driver, but he did work nights so that his dental 
appointments did not interfere with work.  The veteran took 
ibuprofen constantly.  He described the pain as an ache.  He 
testified that he had lost teeth partly because the partial 
had worn out.  The remaining teeth had to be reinforced in 
order to handle the partial.  Certain teeth anchored the 
partial.  The dentist explained to him that he would run out 
of bone to support the tooth and it would fall out.  

The veteran's dental injury is rated as noncompensable by 
analogy to Diagnostic Code (Code) 9913, loss of teeth due to 
loss of substance of body of maxilla or mandible without loss 
of continuity.  38 C.F.R. § 4.150.  The Board notes that a 
review of 38 C.F.R. § 4.150 finds no diagnostic code that 
provides a better analogy for the veteran's disability.  The 
disability will therefore be rated under Code 9913.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of  diagnostic code should be upheld so long 
as it is supported by explanation and evidence).

Under Diagnostic Code 9913, a noncompensable rating is 
warranted when the loss of masticatory surface can be 
restored by a suitable prosthesis.  A 10 percent rating is 
warranted when the loss of masticatory surface cannot be 
restored by suitable prosthesis and the veteran has lost all 
upper anterior teeth, all lower anterior teeth, or all upper 
and lower teeth on one side.  A 20 percent rating is 
warranted when the masticatory surface cannot be restored by 
suitable prosthesis and all upper and lower posterior teeth 
are missing, or all upper and lower anterior teeth are 
missing.  The note to Code 9913 indicates that the ratings 
applied only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling.   

After a review of the evidence of record, the Board finds 
that the record does not support the assignment of a 
compensable rating for the veteran's dental disability at any 
time since the grant of service connection effective June 30, 
1995.  (see Fenderson)  The evidence of record clearly shows 
that at no time since service connection was granted has the 
veteran experienced loss of all of his upper teeth, or all of 
his lower teeth, or all the teeth on one side of his mouth, 
as is the basic criteria for a compensable evaluation.  38 
C.F.R. § 4.150, Diagnostic Code 9913.  The veteran testified 
in 1998 that he could chew his food, albeit on the right 
side, because it was uncomfortable to chew using the left 
side.  Even his own dentist, Dr. Tekdogan, noted in his March 
2000 statement that the existing partials allowed for some 
mastication.  Furthermore, Dr. Tekdogan was unable to say 
with any certainty that the loss of any teeth other than 
those presently service-connected were related to the injury 
upon which service connection was based.   

Accordingly, the Board finds that a compensable rating is not 
warranted for the veteran's dental disability, effective from 
the June 30, 1995 date of allowance.  While the evidence does 
show that the veteran sustained additional loss of teeth 
after service connection was granted, the bulk of the 
evidence of record shows that his condition has remained 
essentially the same throughout.  

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

The Board notes that the veteran's attorney has requested a 
separate rating for bruxism, and consideration of 38 C.F.R. 
§§ 4.40, 4.59 with regard to functional loss and painful 
motion.  

In reference to the separate rating for bruxism, there is no 
factual or legal basis for allowing a separate rating.  The 
relationship between the veteran's bruxism and injury is 
equivocal, at best, but the bruxism has been included as a 
residual of the injury and is considered as a factor in 
contributing to the failure to restore masticatory function.  
However, the medical evidence does not show symptomatology 
arising from the bruxism that is distinct and separate, and 
not duplicative of already service-connected symptoms, a 
requirement in consideration of separate ratings as mandated 
by this Court in Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  There is no evidence to show limitation of motion of 
the veteran's temporomandibular articulation or other 
disability that is manifested by bruxism and unrelated to the 
symptoms of the lost masticatory surface.

The Board also finds that consideration of 38 C.F.R. § 4.40 
and § 4.59 with regard to the veteran's service-connected 
teeth injury is not warranted.  The application of the 
regulations related to functional loss of the musculoskeletal 
system and painful motion due to arthritis contemplate 
disability due to damage or infection in parts of the 
musculoskeletal system that prohibit or affect normal working 
movements, including excursion, strength, speed, coordination 
and endurance.  38 C.F.R. § 4.40.  Moreover, the painful 
motion described in the regulation cited is referable to 
functional loss due to arthritis of the musculoskeletal 
system and the purpose is to "recognize painful, unstable, 
or malaligned joints, due to healed injury."  38 C.F.R. 
§ 4.59.  The veteran's disability arises from the loss of 
teeth and the medical evidence does not show disability of 
the related musculoskeletal system or joints, such that 
consideration of these regulations is indicated.

Finally, in reaching this decision, the Board has considered 
the complete history of the disability in question as well as 
any current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2000).  However, the Board finds 
in this case the disability picture is not so exceptional or 
unusual so as to warrant an evaluation on an extraschedular 
basis. The Board finds that the veteran has not contended, 
nor is there anything in the record to suggest that the loss 
of his teeth has been shown to have caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1) (2000).  


ORDER

Entitlement to a compensable rating for injury to teeth 
numbers 7, 8, 9, 10, and 23, and for bruxism, is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

